DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 14 September 2022 is acknowledged.  The traversal is on the grounds that application can be searched and examined without imposing a serious burden on the Examiner and that Office notification does not adequately explained why the examination of all claims would impose an undue burden on the Examiner. This is found persuasive, previous Election Restriction requirement is withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Pub. 2015/0022422, “Chang”), in view of Lee et al. (US Pat. 8,957,827, “Lee”).

Regarding claim 1, Chang in figures 1-4 discloses a tunable antenna module (mobile device 100), comprising: a ground metal plane (120), providing a ground voltage; a nonconductive support element (clearance region 130); a first radiation metal element (160), coupled to a signal source (RF module 140); a second radiation metal element (170), disposed adjacent to the first radiation metal element (160), and separated from the first radiation metal element(160, see coupling gap G1); a plurality of impedance elements (matching circuits 180-1, 180-2, . . .); and a switch element (switch circuit 190), selecting one of the impedance elements (180-1, 180-2, . . .), such that the second radiation metal element (170) is coupled through the selected impedance element (180-1, 180-2, . . .) to the ground voltage (120); and the first radiation metal element (160) and the second radiation metal element (170) are distributed over the nonconductive support element (130).
Chang does not disclose: wherein the nonconductive support element has a 3D (Three-Dimensional) structure, and the first radiation metal element and the second radiation metal element are distributed over the nonconductive support element.
However, in the same field of endeavor, Lee in figure 1 teaches a tunable antenna module (multi-band antenna structure 100), wherein the nonconductive support element (antenna carrier 130) has a 3D (Three-Dimensional) structure (Fig. 1), and the first radiation metal element (antenna element 110) and the second radiation metal element (antenna element 120) are distributed over the nonconductive support element (130).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a nonconductive support element having a 3D (Three-Dimensional) struct3ure, and the first radiation metal element and the second radiation metal element distributed over the nonconductive support element, as taught by Lee in the antenna module of Chang to form the claimed invention in order to allow the radiation metal elements to radiate signals in different directions without interfering electrically or magnetically with other electronics contained within the electronic device housing the antenna module.

Regarding claim 2, Chang in view of Lee (Figure 1) discloses a tunable antenna module wherein the nonconductive support element (130) substantially has a cuboid shape with a first surface, a second surface, a third surface, a fourth surface, a fifth surface and a sixth surface, wherein the first surface is opposite to the second surface, wherein the second surface is adjacent to the ground metal plane (150), and wherein the third surface, the fourth surface, the fifth surface and the sixth surface are positioned between the first surface and the second surface.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a nonconductive support element having a 3D (Three-Dimensional) structure taught by Lee, in the antenna module of Chang to form the claimed invention in order to allow the radiation metal elements to radiate signals in different directions without interfering electrically or magnetically with other electronics contained within the electronic device housing the antenna module.

Regarding claim 3, Chang in figure 1 discloses an antenna module wherein the first radiation metal element (160) comprises a first coupling portion (portion adjacent to 170) and a first connection portion (portion having the first end), and the first coupling portion is coupled through the first connection portion to the signal source (140).

Regarding claim 4, Chang in figure 1 discloses an antenna module wherein the first coupling portion of the first radiation metal element (160) substantially has a straight-line shape, and is disposed on the first surface of the nonconductive support element (130).
In the same manner, Lee in figure 1 teaches an antenna module, wherein the first coupling portion (portion adjacent to antenna 120) of the first radiation metal element (110) substantially has a straight-line shape, and is disposed on the first surface (upper surface 131) of the nonconductive support element (130).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee in the antenna module according to Chang to form the claimed invention in order for the first antenna element to induce currents to a second antenna elements or additional antenna elements and to achieve the desired frequency range. (See Lee Col. 6, lines 53-62)


Regarding claim 5, Chang does not disclose: wherein the first connection portion of the first radiation metal element substantially has a U-shape, and is disposed on the third surface of the nonconductive support element.
However, Lee in figure 1 teaches an antenna module wherein the first connection portion of the first radiation metal element (110) substantially has a U-shape (see Fig. 1). 
Lee doses not teach the u-shape first connection portion is disposed on the third surface of the nonconductive support element.
However, Lee in column 6, lines 53-58 states: “The structure (e.g., 2D, 3D), the dimensions (e.g., height, width, length), shapes, bends, and configurations of the antenna elements 110, 115, and 120 of the multi-band antenna structure 100 may be varied to achieve the desired frequency range as would be appreciated by one of ordinary skill in the art”.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shape and position of the antenna elements as claimed using the teachings of Chang and Lee to form the claimed invention since it was known at the time of the invention was made that dimensions, shapes, bends, and configurations of the antenna elements may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  

Regarding claim 6, Chang in figures 1 and 2 discloses an antenna module wherein the second radiation metal element (170/270) comprises a second coupling portion, a second connection portion, and a meandering portion (174/274)(see image reproduced below), and the second coupling portion is coupled through the second connection portion and the [AltContent: arrow][AltContent: textbox (Coupling portion)][AltContent: arrow][AltContent: textbox (Connection portion)][AltContent: arrow][AltContent: textbox (Meandering portion)]meandering portion to the switch element (190). 


    PNG
    media_image1.png
    432
    701
    media_image1.png
    Greyscale


Regarding claim 7, Chang in figure 1 discloses an antenna module wherein the second coupling portion of the second radiation metal element (170) substantially has an L-shape, and is disposed on the first surface of the nonconductive support element (130).
Moreover, Lee in Fig. 1 teaches an antenna module wherein the second coupling portion of the second radiation metal element (120) substantially has an L-shape, and is disposed on the first surface (131) of the nonconductive support element (130).

[AltContent: textbox (Coupling portion)][AltContent: arrow]
    PNG
    media_image2.png
    448
    627
    media_image2.png
    Greyscale

 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shape and position of the antenna elements as claimed using the teachings of Chang and Lee to form the claimed invention since it was known at the time of the invention was made that dimensions, shapes, bends, and configurations of the antenna elements may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  

Regarding claim 9, Chang and Lee do not explicitly disclose wherein the second connection portion of the second radiation metal element almost covers the whole fourth surface of the nonconductive support element.
However, Lee teaches that radiation metal element dimensions, shapes, bends, and configurations may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shape and position of the antenna elements as claimed using the teachings of Chang and Lee to form the claimed invention since it was known at the time of the invention was made that dimensions, shapes, bends, and configurations of the antenna elements may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  

Regarding claim 11, Chang in figure 1 and Lee in figure 1, disclose a meandering portion (174/123) of the second radiation metal element (170/120) substantially has an S-shape. 
Chang and Lee do not disclose a meandering portion is disposed on the fifth surface of the nonconductive support element.
However, Lee teaches that radiation metal element dimensions, shapes, bends, and configurations may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shape and position of the antenna elements as claimed using the teachings of Chang and Lee to form the claimed invention since it was known at the time of the invention was made that dimensions, shapes, bends, and configurations of the antenna elements may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  

Regarding claim 12, Chang in figure 1 discloses an antenna module wherein a coupling gap (G1) is formed between the first coupling portion of the first radiation metal element (160) and the second coupling portion of the second radiation metal element (170), and a width of the coupling gap is shorter than or equal to 3mm (see para. 17).

Regarding claim 13, Chang in figures 1 and 5 disclose an antenna module wherein the tunable antenna module covers a first frequency band from 699MHz to 894MHz, a second frequency band around 1575MHz, and a third frequency band from 1710MHz to 2155MHz (see Chang Para. 23), wherein a length of the first radiation metal element is shorter than or equal to 0.25 wavelength of the second frequency band, and wherein a length of the second radiation metal element is shorter than or equal to 0.25 wavelength of the lowest frequency of the first frequency band. (see Para. 17 wherein in some embodiments, the length of each of the first radiation element and the second radiation element is equal to 0.25 wavelength (.lamda./4) of a central frequency of the antenna structure.)
Moreover, Lee in Col. 9, lines 8-17 teaches that the structure (e.g., 2D, 3D), the dimensions (e.g., height, width, length), shapes, bends, and configurations of the antenna elements of the multi-band antenna structure may be varied to achieve the desired frequency range as would be appreciated by one of ordinary skill in the art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shape and position of the antenna elements as claimed using the teachings of Chang and Lee to form the claimed invention since it was known at the time of the invention was made that dimensions, shapes, bends, and configurations of the antenna elements may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  

Regarding claim 14, Chang in Figure 1 discloses an antenna module wherein the impedance elements comprises a first impedance element, a second impedance element, a third impedance element and a fourth impedance element (matching circuits 180-1, 180-2, . . . , and 180-N), wherein each of the first impedance element, the second impedance element and the third impedance element is a capacitor (see para. 18). 
Chang does not disclose: and wherein the fourth impedance element is a resistor.
However, in the same field of endeavor, Lee in figure 1 teaches an antenna module wherein the impedance elements (matching circuit 122) comprises a first impedance element, a second impedance element, a third impedance element and a fourth impedance element, wherein each of the first impedance element, the second impedance element and the third impedance element is a capacitor, and wherein the fourth impedance element is a resistor. (See Col. 3, lines 40-46 and Col. 4, lines 53-62)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of matching circuit and matching components according to Lee, in the antenna modules of Chang to form the claimed invention because matching circuits may include one or more matching components that may be coupled together in various configurations. The matching components may include, but are not limited to, resistors, inductors, capacitors, transmission lines, variable (e.g., tunable) capacitors, a variable (e.g., tunable) switch, variable (e.g., tunable) inductors, etc. Matching circuits may allow the antenna element to operate in multiple resonant modes (e.g., to radiate electromagnetic energy at multiple frequencies or frequency bands) and may improve the efficiency of the antenna element when the antenna element operates in one or more resonant modes. (Lee Col. 4, lines 51-62)

Regarding claim 19, Chang does not disclose an antenna module wherein there is no clearance region designed on the ground metal plane.
However, Lee in figure 1 teaches an antenna module wherein there is no clearance region designed on the ground metal plane (150).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Chang to form the claimed invention in order to reduce manufacturing processes requiring the removal of a section of the ground plane such as cutting or etching, thus resulting in an efficient and less costly manufacturing advantage.



Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lee, as applied to claims 1, 3 and 6 above, and further in view of Chen et al. (US Pub. 2015/0180124, “Chen”).

Regarding claim 8, Chang in Figure 1 (see above) discloses an antenna module wherein the second connection portion of the second radiation metal element (170) substantially has a rectangular shape. 
Chang and Lee do not explicitly disclose the second connection portion of the second radiation metal element is disposed on the fourth surface of the nonconductive support element.
However, Lee teaches that radiation metal element dimensions, shapes, bends, and configurations may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the shape and position of the antenna elements as claimed using the teachings of Chang and Lee to form the claimed invention since it was known at the time of the invention was made that dimensions, shapes, bends, and configurations of the antenna elements may be varied to achieve the desired frequency range according to designer’s choice. (Lee 6:53-58)  
Moreover, Chang in figure 1 teaches an antenna module wherein the second connection portion (radiating strip 23) of the second radiation metal element (parasitic antenna 2) substantially has a rectangular shape (see section 233), and is disposed on the fourth surface of the nonconductive support element (holder 230).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of a second connection portion of the second radiation metal element is disposed on the fourth surface of the nonconductive support element, as taught by Chen in the Chang antenna module as modified above to form the claimed invention, so that the nonconductive support element can provide enough distance between low frequency radiating elements and circuit board electronics, thus reducing electromagnetic interference. In addition, so that the antenna element with a specific frequency can be oriented in the desired direction of radiation.  

Regarding claim 10, Chang does not disclose: wherein the fourth surface of the nonconductive support element is arranged toward an external side or an air side.
However, Lee in figure 1 teaches an antenna module wherein the fourth surface of the nonconductive support element (130) is arranged toward an external side or an air side.
Moreover, Chen in figure 1 teaches an antenna module wherein the fourth surface of the nonconductive support element (holder 230) is arranged toward an external side or an air side.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of the fourth surface of the nonconductive support element is arranged toward an external side or an air side, as taught by Chen in the Chang antenna module as modified above to form the claimed invention, so that the nonconductive support element can provide enough distance between radiating elements and circuit board electronics, thus reducing electromagnetic interference with other internal components in the device.   
 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lee, as applied to claims 1 and 3 above, and further in view of Deng et al. (US Pat. 9,992,312 “Deng”).

Regarding claim 15, Chang as modified does not disclose: a fifth impedance element, coupled between a first node and the ground voltage, wherein the first node is further coupled to the signal source; a sixth impedance element, coupled between a second node and the ground voltage, wherein the second node is further coupled to the first connection portion of the first radiation metal element; and a seventh impedance element, coupled between the first node and the second node.
However, in the same field of endeavor, Deng in figures 1-2 and 5 teaches an antenna module (antenna element 115) comprising a fifth impedance element (Fig. 2: tuning circuit 210), coupled between a first node and the ground voltage  (VSS), wherein the first node is further coupled to the signal source (199); a sixth impedance element (matching circuit 230), coupled between a second node and the ground voltage (VSS), wherein the second node is further coupled to the first connection portion (Feed point coupled to connection branch 160) of the first radiation metal element (radiation element 150); and a seventh impedance element (matching circuit 220), coupled between the first node and the second node. (see Figure 2)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the impedance elements according to Deng in the antenna module of Chang as modified above to form the claimed invention in order to fine-tune the high/low-frequency impedance matching of the antenna element. (Deng 5:9-34)

Regarding claim 16, Chang as modified does not disclose: wherein each of the fifth impedance element and the sixth impedance element is a capacitor, and the seventh impedance element is a short-circuited path or an inductor.
However, Deng in Figures 1-2 and 5 teaches an antenna module wherein each of the fifth impedance element (210) and the sixth impedance element (230) is a capacitor (see Deng 5:9-34), and the seventh impedance element (220) is a short-circuited path or an inductor (see Deng 5:9-34 and 7:16-35).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the impedance elements according to Deng in the antenna module of Chang as modified above to form the claimed invention in order to fine-tune the high/low-frequency impedance matching of the antenna element.(Deng 5:9-34); and to provide a wide range of frequency adjustments. (Deng 7:16-35).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Lee, as applied to claim 1 above, and further in view of Chan et al. (US Pat. 7,330,155 “Chan”).

 Regarding claim 20, Chang and Lee do not disclose: wherein a total height of the nonconductive support element on the ground metal plane is at least 9mm.
However, in the same field of endeavor, Chan in figure 1 teaches an antenna module wherein a total height of the nonconductive support element (dielectric spacer 106) on the ground metal plane (ground surface 102) is at least 9mm. (See Chan 3:51-55)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Chang with the antenna module of Chang and Lee to form the claimed invention in order for the antenna and the nonconductive support element to be accommodated in a manner that is efficient in terms od the use of available space within a housing of a wireless device. In as much as it is desirable to make small wireless communication devices, efficient use of space is beneficial. (See Chan 3:51-63)

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 2-3 and 6).
The following is a statement of reasons for the indication of allowable subject matter:  Chang discloses an antenna module wherein “a ninth impedance element, coupled between the fourth node and the ground voltage, wherein the fourth node is further coupled to the switch element”.
However, Chang alone or in combination does not teach or suggests the combination of: “an eighth impedance element, coupled between a third node and a fourth node, wherein the third node is further coupled to the meandering portion of the second radiation metal element; and a ninth impedance element, coupled between the fourth node and the ground voltage, wherein the fourth node is further coupled to the switch element.”
Claim 18 would be allowable for depending on claim 17, the claim containing the allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845